Opinion issued March 14, 2013.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00063-CV
                            ———————————
    IN RE HOLLANDIA B.V. A/K/A BAILEY TECHNOGROUP STEEL &
                      CRANES, B.V., Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION1

      By petition for writ of mandamus, Hollandia B.V. a/k/a Bailey Technogroup

Steel & Cranes, B.V. asked this Court to compel the trial court to conduct a

hearing and rule on Hollandia’s special appearance. Hollandia has informed the

Court that, during the pendency of this original proceeding, the trial court granted

1
      The underlying case is Vinson v. GlobalSantaFe Corp. et al., No. 2005-34664 in
      the 152 District Court of Harris County, Texas, the Honorable Robert Schaffer
      presiding.
the special appearance and dismissed the case against Hollandia with prejudice.

Accordingly, Hollandia’s complaints regarding the trial court’s failure to act are

moot, and we dismiss the petition.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                        2